In an action for a divorce and ancillary relief, the husband appeals from so much of a judgment of the Supreme Court, Rockland County (Miller, J.), dated December 21, 1994, as granted the wife a 50% interest in all rights and benefits awarded under his employee benefit plans.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
At issue on this appeal are two employee benefit plans received by the husband prior to the commencement of this action. Although the parties agreed to an equal share of whatever rights and benefits awarded under the plans were to be classified as marital property, they disagree as to how much of those rights and benefits should be classified as marital property.
Considering the characteristics of the employee benefit plans, we conclude that both plans constituted deferred compensation for employment during the term of the marriage and are entirely marital property (see, Domestic Relations Law § 236 [B] [1] [c]; Olivo v Olivo, 82 NY2d 202, 207; Majauskas v Majauskas, 61 NY2d 481, 488-491). Therefore, the Supreme Court properly awarded the wife 50% of all rights and benefits awarded under the plans. Balletta, J. P., Miller, Sullivan and Copertino, JJ., concur.